Goodenow, J.,
announced the opinion of the Court.
From an examination of the evidence in the case, as reported, we are of opinion that the jury were justified in finding the consideration sufficient to render the defendant liable to pay the note. The motion to set aside the verdict must be overruled.
The burden of proof was clearly on the defendant. And though a witness cannot, generally, testify as to his intention in signing a written contract, and the defendant would not have been allowed to do so, against the objection of the plaintiff, it is not for the defendant in this case to complain.

Exceptions overruled.